DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-11 are pending.
	The prior art submitted on 11/27/19 and 5/25/21 has been considered.
Claims Interpreted under 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is 
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C.112(f) except as otherwise indicated in an Office action.
The claim limitation "means of” has been interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder ("means") coupled with functional language "which programs that" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph, claims 1 and 11 has been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112( or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification paragraph [0010].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11, are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2018/0099408 A1) in view of Wellman et al. (US 2016/0167227 A1). 
	As per claims 1 and 11, Shibata discloses a drive unit of an automation component, and an automation component, comprising a drive for driving the movable parts of the automation component (see at least [0056-0058] disclose robot includes an arm driving device and gripping hand driving device), and a control unit which controls the drive, whereby the control unit comprises at least one computing device, and the drive unit together with the drive, control unit and computing device is arranged in or on a base housing of the automation component (see at least [0060] and figure 2), wherein the control unit comprises at least one computing device provided with an operating system, by means of which programs that are written in a higher programming language or programs that are translated from a higher programming language are executed on the computing device during 
	As per claim 2, Shibata discloses the drive unit is set up for use in human-robot cooperation, and in that the control unit comprises two separate computing devices for diverse and/or redundant data processing, and in that an evaluation logic for mutual monitoring and/or checking the redundancy of the computing device is provided (see at least [0054-0055], and [0066]).
	As per claim 3, Shibata discloses the at least one computing device is designed as single-board computer (see at least [0062] disclose a preprocessing unit 52).  The second reference to Wellman et al. also disclose the at least one computing device is designed as single-board computer (see at least [0041] disclose microprocessors).
	As per claim 4, Shibata discloses the at least one computing device is programmed and set up for direct control of the drive without the interposition of a separately designed motor controller (see at least [0060] disclose action control unit 43 for controlling the arm driving device 44, the gripping hand driving device 45, and the driver hand driving device 48).
	As per claim 5, Shibata discloses the at least one computing device is set up for maintenance, for data transmission, for diagnosis, monitoring, also of sub-functions and/or for programming (see at least [0062] disclose a preprocessing unit 
	As per claim 6, Shibata discloses the at least one computing device has a user interface or can be connected to a user interface (see at least [0061] disclose input unit 41 is formed so that a person may input a desired command to the control device).
	As per claim 7, Shibata discloses the operating system is a common operating system or a special operating system which is based on a common operating system (see at least [0097-0099] disclose machine learning system).
	As per claim 8, Shibata discloses evaluation logic is set up in such a way that the respective operating state is known with sufficient probability by the mutual monitoring (see at least [0136-0140] disclose evaluation logic of the value probability of the output).
	As per claims 9-10, Shibata discloses sensors are provided in or on the automation component, wherein the sensor data generated by the sensors are processed by the at least one computing device; the sensors are formed as .
				Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Ogoh (9259839)
	. Sato et al. (8886358)
	. Ichikawa et al. (US 2013/0184980 A1)

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664